                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE

  CHILDREN’S HEALTH DEFENSE and                        ) Case No. 1:21-cv-00200
  AMY MILLER,                                          )
                                                       ) Date: ________________
               Plaintiffs,                             )
                                                       ) Time: ________________
               v.                                      )
                                                       ) Dept: ________________
  FOOD and DRUG ADMINISTRATION, and                    )
  JANET WOODCOCK, Acting Commissioner of               )
  Food and Drug Administration,                        )
                                                       )
           Defendants.                                 )
  ________________________________________             )


        PLAINTIFFS’ MOTION TO STAY THE FOOD and DRUG ADMINISTRATION’S
        BIOLOGIC LICENSE FOR THE PFIZER COMIRNATY COVID-19 VACCINE [5
                                            U.S.C. §705]
          [Ex Parte Application and Declaration of Robert E. Barnes, Esq. filed concurrently]

  TO THE HONORABLE JUDGE OF THE COURT:

           COME NOW Plaintiffs Children’s Health Defense and Amy Miller to ask this Court to

  grant a motion to stay the U.S. Food and Drug Administration's (“FDA”) licensure of the Pfizer

  Comirnaty vaccine while the emergency use authorization (“EUA”) for the Pfizer-BioNTech

  COVID-19 mRNA vaccine remains in force for the same target population for the medical

  indication, i.e., prevention of COVID-19 in those 16 years of age and up.


           WHEREFORE, in light of the foregoing reasons, Plaintiffs respectfully request this Court

  grant a stay of the FDA’s biologic license for the Pfizer Comirnaty vaccine while any EUA still

  exists for this same indication pending judicial review of Plaintiffs’ complaint.


  ///



                                                   1

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 1 of 29 PageID #: 564
  Dated: September 9, 2021

                                     Respectfully submitted,

                                     __/s/ Derek Jordan_________________

                                     Derek Jordan, Esq.
                                     Tennessee Bar No. 34299
                                     Email: derekjordan@barneslawllp.com
                                     Robert E. Barnes, Esq.
                                     Subject to admission Pro Hac Vice
                                     Email: robertbarnes@barneslawllp.com
                                     BARNES LAW
                                     700 South Flower Street, Suite 1000
                                     Los Angeles, California 90017
                                     Telephone: (310) 510-6211

                                     Ray L. Flores II
                                     Subject to admission Pro Hac Vice
                                     Email: rayfloreslaw@gmail.com
                                     11622 El Camino Real Suite 100
                                     San Diego, CA 92130
                                     Telephone: (858) 367-0397

                                     Robert F. Kennedy, Jr., Esq.
                                     Mary S. Holland, Esq.
                                     Subject to admission Pro Hac Vice
                                     Email: mary.holland@childrenshealthdefense.org
                                     Children’s Health Defense
                                     1227 N. Peachtree Pkwy, Suite 202
                                     Peachtree City, GA 30269

                                     Counsel for Plaintiffs CHILDREN’S HEALTH
                                     DEFENSE and AMY MILLER




                                       2

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 2 of 29 PageID #: 565
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

  CHILDREN’S HEALTH DEFENSE, and             )
  AMY MILLER,                                )
                                             )
           Plaintiffs,                       )
                                             )
           v.                                )
                                             )
  FOOD and DRUG ADMINISTRATION, and          )
  JANET WOODCOCK, Acting Commissioner        )
                                             )
           Defendants.                       )
  ________________________________________   )


  PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO STAY THE FOOD and
  DRUG ADMINISTRATION’S BIOLOGIC LICENSE FOR THE PFIZER COMIRNATY
                          COVID-19 VACCINE




                                        3

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 3 of 29 PageID #: 566
                               TABLE OF CONTENTS

  INTRODUCTION…………………………………………………………..……..…………… 6

  FACTS…………………………………………………………………………………………... 7

  LEGAL STANDARD…………………………………………………………………………. 15

  ARGUMENT AND AUTHORITIES………………………………………………………… 16

      I.   Petition to Review FDA’s Grant of a Biologic License to Pfizer’s
           Comirnaty Vaccine is Likely to Succeed on the Merits…………………..……… 16

           A. The FDA’s Licensure of Pfizer’s Comirnaty Vaccine is Arbitrary
              and Capricious under APA 5 U.S.C. § 706(2)(A) …………………………… 16

     II.   Plaintiffs will Suffer Irreparable Harm Absent a Stay ………………………….. 17

    III.   The Issuance of a Stay Will Not Substantially Injure Others and Furthers
           the Public Interest …………………………………………………………………. 20

  CONCLUSION………………………………………………………………………………... 22




                                          4

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 4 of 29 PageID #: 567
                              TABLE OF AUTHORITIES

  Cases:

  Burlington Truck Lines v. United States, 371 U.S. 156 (1962) …………………………...….... 17

  Doe #1 v. Rumsfeld, 297 F.Supp.2d 119 (2003).………………………...……………………... 19

  Michigan v. EPA, 576 U.S. 743 (2015) ……………………….…………………...................... 16

  Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins. Co.,
        463 U.S. 29 (1983) ……………………….………………….…………………………. 16

  Nken v. Holder, 556 U.S. 410 (2009) ………..………………….……………………... 15, 16, 20

  Sampson v. Murray, 415 U.S. 61 (1974) ………..………………….………………………….. 16

  Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) ……….…………………………….. 15

  Statutes:

  5 U.S.C. § 551.……………………….………………….………………….…….…………….. 15

  5 U.S.C. § 705.……………………….………………….……………………...................... 15, 16

  21 U.S.C. § 360bbb-3……………….………………….……………... 8, 9, 10, 11, 13, 18, 19, 22

  42 U.S.C.S. § 247d-6d …………………………………….…………………………………… 12

  85 FR 18250……………………….………………….……………………………..................... 9




                                          5

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 5 of 29 PageID #: 568
                                         INTRODUCTION

         This case arises out of a May 16, 2021 Citizen Petition from Children’s Health Defense

  (CHD) to the Food and Drug Administration (FDA). CHD raised basic questions before FDA

  licensure of any COVID-19 vaccine. Instead of adequately addressing CHD’s concerns, the FDA

  issued a license for the Pfizer Comirnaty vaccine on August 23, 2021, the same day it finally

  responded to CHD. Using an opaque licensing process that excluded even the FDA's own

  vaccine advisory committee as well as the public, Defendants chose to mislead the American

  people by licensing the largely unavailable Pfizer Comirnaty vaccine while retaining existing

  Pfizer Emergency Use Authorization (EUA) vaccines for the same indication on the market, in

  violation of federal law.

         The law requires FDA to make a simple choice: license a COVID-19 vaccine and revoke

  the existing EUA for the same vaccine and indication, or delay licensure until the product is

  actually available. Important consequences flow from FDA licensure: a fully licensed vaccine

  has the FDA’s imprimatur of “safety and efficacy,” including assurances of good manufacturing

  and marketing practices, which make the vaccine more readily subject to mandate, while

  typically removing the blanket liability protection that EUA vaccines enjoy. By contrast to

  licensed vaccines, EUA products only “may be effective” under federal law, are exempt from

  certain manufacturing and marketing standards, enjoy blanket liability protection, and cannot be

  mandated under the plain language of federal law.

         Instead of an honest approach, the FDA chose a bait-and-switch fraud on one of the most

  important issues of the day. The FDA told the world it had licensed the Pfizer COVID-19

  vaccine, but, the vaccine it licensed – Pfizer’s Comirnaty vaccine -- is largely unavailable. Many

  employers, including the military, have mandated individuals to take this “fully FDA-licensed”



                                                  6

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 6 of 29 PageID #: 569
  Comirnaty vaccine. But the FDA “licensed” a vaccine that is not the one being mandated. The

  FDA is unlawfully extending the EUA for the Pfizer-BioNTech vaccine for the same 16 and up

  target group under the guise that the vaccine being offered is “fully FDA approved.”

         Pfizer's Comirnaty mRNA vaccine received full FDA approval with fine print and

  footnotes admitting that the supply is insufficient. Specifically, footnote 9 of the FDA approval

  letter states: "there is not sufficient approved vaccine available for distribution to this population

  in its entirety at the time of reissuance of this EUA." Concurrently, the FDA granted an updated

  EUA to the widely distributed and “interchangeable” Pfizer-BioNTech mRNA vaccine, noting

  there was a "significant amount" available.

         Since the FDA violated federal law when it again granted the EUA for the Pfizer-

  BioNTech product for those aged 16 and up for first and second doses, this Court should stay

  FDA’s biologic license for the Pfizer Comirnaty vaccine until Pfizer can make sufficient doses

  available of the licensed product. The FDA’s bait-and-switch operation is illegal and should be

  stopped.

                                                 FACTS

         Typically, vaccine development includes six stages: (1) exploratory; (2) preclinical

  (animal testing); (3) clinical (human trials); (4) regulatory review and approval; (5)

  manufacturing; and (6) quality control. 1 Suffice it to say, FDA approval for a typical vaccine is

  often lengthy and complex. Generally, it takes five to ten years, at minimum, to develop a

  vaccine, from inception to administration to the public. 2 Several years are dedicated to




  1
    See, CDC, Vaccine Testing and the Approval Process (May 1, 2014), available at
  https://bit.ly/3rGkG2s (last visited August 26, 2021).
  2
    Vaccine Research and Development, Johns Hopkins University, available at
  https://coronavirus.jhu.edu/vaccines/timeline.
                                                    7

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 7 of 29 PageID #: 570
  performing adequate tests and clinical trials to ensure the safety and efficacy of a vaccine prior to

  FDA licensure.

         In contrast to this six-step approval process, Congress vested the Health and Human

  Services Secretary (“Secretary”) with the power to “authorize the introduction into interstate

  commerce, during the effective period of a declaration of emergency…a drug, device, or

  biological product intended for use in an actual or potential emergency. . .” 21 U.S.C. § 360bbb-

  3(a)(1) of the Federal Food, Drug, and Cosmetic Act (the “FFDCA”). Under this statute, the

  FDA may grant emergency use authorization for a vaccine not yet approved or licensed for use

  under the typical regulatory regime. When there are no FDA-licensed, available alternatives, and

  other important criteria are met, FDA can make vaccines available under an emergency access

  mechanism called “Emergency Use Authorization” (EUA). 3

         EUAs allow the FDA to make a product available to the public quickly based on the best

  available data, without waiting for all the evidence needed for licensure. 4 The important

  distinction is between “authorization” for an EUA vaccine and “licensure” for an “approved

  vaccine.” While in other legal contexts, “authorized,” “approved,” and “licensed” may be used

  synonymously, that is not the case here. There is a world of difference between what the FDA

  “authorizes,” which “may be effective,” and what the FDA “licenses,” where the FDA has vetted

  the manufacturers’ clinical trial data and has determined that the vaccine IS “safe and effective.” 5

         EUAs are used in times of emergencies to “facilitate the availability and use of medical

  countermeasures, including vaccines, during public health emergencies, such as the current



  3
     See generally, FDA, Emergency Use Authorization for Vaccines Explained (Nov. 20, 2020),
  available at bit.ly/3x8wImn (last visited August 26, 2021).
  4
    See, FDA, Emergency Use Authorization for Vaccines Explained (Nov. 20, 2020), available at
  bit.ly/3x8wImn (last visited August 29, 2021).
  5
    21 U.S.C. § 360bbb-3.
                                                   8

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 8 of 29 PageID #: 571
  COVID-19 pandemic.” 6 Thus, the goal of the EUA process is to cut the red tape, providing a

  stopgap measure until a product, drug, vaccine, or device receives full FDA licensure.

          Criteria for Emergency Use Authorization

          First, when issuing an EUA under Section 564 of the Federal Food, Drug, and Cosmetic

  (FD&C) Act, the Secretary (“Secretary”) of Health and Human Services (HHS) must first

  declare that circumstances exist to justify the emergency use of experimental products. 7 On or

  about February 4, 2020, the Secretary determined COVID-19 presented a public health

  emergency. 8 Furthermore, on or about March 27, 2020, the Secretary determined that

  circumstances existed to justify the authorization of emergency use of drugs and biological

  products. 9

          Second, after the Secretary declares that circumstances exist to justify the emergency use

  of experimental products, the Secretary must then make several additional determinations before

  any product, device, vaccine or drug can be authorized for emergency use.

          21 U.S.C. § 360bbb-3(c)(1)-(3) lays out three additional criteria required to grant

  emergency use authorization for a product. At issue here is the third criterion, which requires the

  Secretary to conclude “that there is no adequate, approved, and available alternative to the

  product for diagnosing, preventing, or treating such disease or condition...” 10

          The Defendants’ Bait and Switch



  6
    FDA, Emergency Use Authorization for Vaccines Explained (Nov. 20, 2020), available at
  bit.ly/3x8wImn (last visited August 26, 2021).
  7
    21 U.S.C. § 360bbb-3; 85 FR 18250; See also, CDC, Fact Sheet for Patients, Centers for
  Disease Control and Prevention, (July 21, 2021), available at
  https://www.fda.gov/media/144414/download (last visited Sept. 4, 2021).
  8
    85 FR 18250, available at https://www.govinfo.gov/content/pkg/FR-2020-04-01/pdf/2020-
  06905.pdf (last visited Sept. 4, 2021).
  9
    Id.
  10
     21 U.S.C. § 360bbb-3(c)(3) (emphasis added).
                                                    9

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 9 of 29 PageID #: 572
          The definition of an unlawful bait-and-switch scheme is an insincere offer to sell one

   item to induce a buyer to purchase another. 11 That is precisely what the FDA has done, although

   admittedly in a novel context.

          The Pfizer-BioNTech COVID-19 vaccine was first authorized for emergency use by the

   FDA on December 11, 2020, pursuant to 21 U.S.C. § 360bbb, for individuals 16 years of age and

   older, and later for individuals 12-15 years of age, and later still as a third dose for highly

   immunocompromised individuals.

          The FDA subsequently reauthorized Pfizer-BioNTech COVID-19 vaccine for emergency

   use on August 23, 2021. 12 The letter of authorization from August 23, 2021 reads in part: 13

          “[F]DA is reissuing the August 12, 2021 letter of authorization in its entirety with
          revisions incorporated to clarify that the EUA will remain in place for the Pfizer-
          BioNTech COVID-19 vaccine for the previously-authorized indication and uses,
          and to authorize use of Comirnaty (COVID-19 Vaccine, mRNA) under this EUA
          for certain uses that are not included in the approved BLA.”

          In a section outlining the criteria of re-issuance from the August 23, 2021 letter, the

   Secretary contorts 21 U.S.C. § 360bbb-3(c)(3) to mean something it does not. Buried in the fine

   print of a footnote, the Secretary writes: “although Comirnaty (COVID-19 Vaccine, mRNA) is

   approved to prevent COVID-19 in individuals 16 years of age and older, there is not sufficient

   approved vaccine available for distribution to this population in its entirety at the time of

   reissuance of this EUA.” 14




   11
      David Adam Friedman, Explaining "Bait-and-Switch" Regulation, 4 Wm. & Mary Bus. L.
   Rev. 575 (2013), https://scholarship.law.wm.edu/wmblr/vol4/iss2/6.
   12
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA LOA Reissued, (Aug. 23, 2021) available at
   https://www.fda.gov/media/150386/download last visited on (Aug. 28, 2021).
   13
      Id.
   14
      See Ftn. 9 (emphasis added).
                                                     10

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 10 of 29 PageID #: 573
           The same day the FDA reauthorized the EUA for the Pfizer-BioNTech COVID-19

   vaccine, the agency also granted the biologic license application (BLA) for the Pfizer Comirnaty

   vaccine to prevent COVID-19 in individuals 16 years of age and older for first and second

   doses. 15

           The fact sheet provided by the FDA on August 23, 2021 for healthcare providers

   administering the EUA-Pfizer-BioNTech vaccine reads: 16

           The FDA-approved Comirnaty (COVID-19 Vaccine, mRNA) and the EUA-
           authorized Pfizer-BioNTech COVID-19 Vaccine have the same formulation and
           can be used interchangeably to provide the COVID-19 vaccination series.
           (emphasis added).

           But, in the fine print of footnote 1 on the fact sheet for healthcare providers, the FDA

   admits that the two vaccines are “legally distinct” from one another. 17 Similarly, the FDA

   acknowledges the EUA Pfizer-BioNTech vaccine is “[l]egally distinct” from the FDA-approved

   Comirnaty vaccine in the agency’s approval letter to Pfizer dated August 23, 2021. 18 In sum, on

   the same day the FDA granted full approval and licensure to the Pfizer Comirnaty vaccine, it

   also reissued an EUA for the Pfizer-BioNTech COVID-19 vaccine for the same indication, i.e.

   for prevention of COVID-19 in individuals 16 and up. In doing so, FDA violated federal law, 21

   U.S.C. § 360bbb-3(c)(3), by authorizing continuing use of the Pfizer-BioNTech COVID-19

   vaccine when an identical vaccine, Pfizer’s Comirnaty vaccine, was fully licensed. FDA is




   15
      FDA, FDA Approval Letter to Pfizer, (August 23, 2021) available at
   https://www.fda.gov/media/150386/download (last visited Sept. 4, 2021).
   16
      FDA, Fact Sheet for Healthcare Provider Administering Vaccine (Vaccination Providers),
   (Aug. 23, 2021) available at https://www.fda.gov/media/144413/download (last visited Aug. 26,
   2021).
   17
      https://www.fda.gov/media/144413/download
   18
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA LOA Reissued, (Aug. 23, 2021) available at
   https://www.fda.gov/media/150386/download (last visited on Aug. 28, 2021).


                                                    11

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 11 of 29 PageID #: 574
   mangling federal law to suggest that insufficient supply to distribute to the population in its

   entirety is the basis for concurrent licensure and EUA – the FDA has made a bridge too far.

           Either Pfizer’s vaccine for people 16 and up is licensed or it’s EUA – it can’t be both

   simultaneously under federal law. Either it’s available or it’s not available – it can’t be

   “approved” and “not approved” and “available” and “not available” all at the same time -- which

   is what the FDA has green-lighted, enabling Pfizer’s bait-and-switch that the vaccines are all

   “interchangeable” and thus “approved and licensed.”

           Liability Shield

         All EUA COVID-19 vaccines enjoy an extraordinary liability shield under the 2005 Public

   Readiness and Emergency Preparedness Act (“PREP Act”). Vaccine manufacturers, distributors,

   providers, and government planners are immune from any realistic liability. The only way an

   injured party can sue is if he or she can prove willful misconduct by clear and convincing

   evidence after having exhausted all administrative remedies, from which there would otherwise

   be no right of judicial appeal. 19

           No such lawsuit for willful misconduct against an EUA product manufacturer or

   purveyor has ever succeeded. Courts characterize PREP Act immunity as “sweeping.” 20 It

   applies to all types of legal claims under state and federal law. Id. In short, the COVID-19 EUA

   vaccines enjoy an almost unimaginable liability shield under the PREP Act.




   19
      42 U.S.C.S. § 247d-6d (LexisNexis 2021)
   20
      See, Congressional Research Service, The PREP Act and COVID-19: Limiting Liability for
   Medical Countermeasures, (March 19, 2021) available at
   https://crsreports.congress.gov/product/pdf/LSB/LSB10443#:~:text=To%20encourage%20the%2
   0expeditious%20development,to%20the%20administration%20of%20medical (last visited Aug.
   26, 2021).
                                                    12

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 12 of 29 PageID #: 575
          On March 10, 2020, the Secretary invoked the PREP Act and determined that COVID-19

   constitutes a public health emergency. 21 As a result, Pfizer, Moderna, and Johnson & Johnson,

   the leading COVID-19 vaccine manufacturers in the United States, enjoy blanket liability

   protection from liability for severe adverse effects and harms, including permanent disabilities

   and death, resulting from COVID-19 EUA vaccines.

          Defendants willfully failed to follow the statutory scheme outlined in 21 U.S.C. §

   360bbb-3(c) when the FDA reauthorized the Pfizer-BioNTech COVID-19 vaccine for

   emergency use while misleading the public into believing that a fully licensed vaccine, the

   Comirnaty vaccine, was widely available in the U.S. The FDA Acting Commissioner Woodcock,

   the FDA and other U.S. government officials willfully misled the American public, including

   members of the military, by conflating the two vaccines and falsely claiming that the Pfizer

   COVID-19 vaccine currently available, i.e. the Pfizer-BioNTech vaccine, is fully FDA-approved

   (see examples below). 22




   21
      The PREP Act and COVID-19: Limiting Liability for Medical Countermeasures.
   22
      U.S. Food and Drug Administration, (@FDA) FDA Approves First COVID Vaccine, (Aug. 23,
   2021) available at https://www.facebook.com/FDA/posts/10159678210002299 (last visited Sept.
   5, 2021).
                                                   13

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 13 of 29 PageID #: 576
          Note that the FDA’s Facebook post fails to note that the Pfizer EUA vaccine is available

   for those 16 and up, the same indication as the Comirnaty vaccine. The post just notes the

   different, appropriate EUA indications -- for individuals 12 through 15 years and for booster

   shots. FDA deceptively neglected to note the Comirnaty vaccine for precisely the same

   indication as exists for the Pfizer-BioNTech vaccine, i.e. administration in those 16 and up. This

   Facebook post exemplifies FDA’s marketing a licensed product to push the EUA version.

          COVID-19 Vaccination Mandates Following FDA “Licensure”

          After the misleading advertisements and press statements by Defendants on and after

   August 23, 2021, the military and others have mandated vaccination with the “FDA approved

   vaccine.” As a result, vast numbers of Americans, including hundreds of thousands of military

   service members, are currently being misled into receiving the Pfizer-BioNTech COVID-19

   EUA vaccine while believing they are receiving the fully licensed, FDA-approved Comirnaty

   vaccine. If injured by the Pfizer-BioNTech COVID-19 vaccines, individuals are unlikely to ever

   be made whole financially, let alone physically. Without a stay, Plaintiffs and those similarly

   situated will be harmed by the FDA’s unlawful bait-and-switch.


                                                   14

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 14 of 29 PageID #: 577
                                            LEGAL STANDARD

           When deciding whether to grant a stay, courts typically consider four factors: 23 whether

   Plaintiffs have shown:

           (1) the likelihood of success on the merits,

           (2) the likelihood of irreparable harm to them in the absence of a stay,

           (3) that the balance of equities weighs in plaintiffs’ favor, and

           (4) that a stay is in the public interest.

           While authority is split regarding how to weigh certain factors or whether to use a sliding

   scale, in either case the “third and fourth factors, harm to the opposing party and the public

   interest, merge when the Government is the opposing party.” 24

           The Administrative Procedures Act’s (APA) stay provision allows courts to grant a stay

   on the proceedings in cases properly arising out of the APA. 5 U.S.C. § 705 provides that:

           When an agency finds that justice so requires, it may postpone the effective date
           of action taken by it, pending judicial review. On such conditions as may be
           required and to the extent necessary to prevent irreparable injury, the reviewing
           court, including the court to which a case may be taken on appeal from or on
           application for certiorari or other writ to a reviewing court, may issue all
           necessary and appropriate process to postpone the effective date of an agency
           action or to preserve status or rights pending conclusion of the review
           proceedings. (emphasis added).

   The APA defines agency action as a “rule, order, license, sanction, relief, or the equivalent or

   denial thereof, or failure to act.” 25




   23
      Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 25 (2008).
   24
      Nken v. Holder, 556 U.S. 410, 420 (2009); See, e.g., Winter v. Nat. Res. Def. Council, Inc.,
   555 U.S. 7, 51 (2008) (Ginsburg, J., dissenting); Eric J. Murdock & Andrew J. Turner, How
   “Extraordinary” Is Injunctive Relief in Environmental Litigation? A Practitioner’s Perspective,
   42 ENVTL. L. REP. NEWS & ANALYSIS 10464 (2012).
   25
      5 U.S.C. § 551(13).
                                                        15

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 15 of 29 PageID #: 578
           In Sampson v. Murray, 415 U.S. 61 (1974), the Supreme Court relied on the APA’s

   legislative history to observe that § 705 was intended to codify the existing power of federal

   courts to issue a stay. 26 While both stays and preliminary injunctions are temporary remedies,

   stays are different from preliminary injunctions in one important way: preliminary injunctions

   act on the person while stays act on the proceeding. 27

           Under APA § 705, the Court is obliged, in the interest of justice and to prevent

   irreparable injury, to stay the biologic license that the FDA unlawfully granted to Pfizer’s

   Comirnaty vaccine while it simultaneously authorized Pfizer to retain an EUA for the identical

   product with the same indication.

                                  ARGUMENT AND AUTHORITIES

        1. Petition to Review FDA’s Grant of a Biologic License to Pfizer’s Comirnaty Vaccine
           is Likely to Succeed on the Merits

           “The first factor, a strong showing of a likelihood of success on the merits, requires more

   than a mere possibility that relief will be granted.” 28

                   The FDA’s Licensure of Pfizer’s Comirnaty Vaccine is Arbitrary and
                   Capricious under APA 5 U.S.C. § 706(2)(A)

           The Administrative Procedures Act (APA) protects the public from arbitrary and

   capricious executive branch action by imposing the rule of reason and the rule of law through

   judicial oversight. An agency is “required to engage in reasoned decision making.” 29 This

   requires that the agency “articulate a satisfactory explanation for its action.” 30 This process




   26
      Id. at 68 n.15 (citing S. REP. NO. 752, at 230 (1945)) (citing S. REP. NO. 752, at 230 (1945)).
   27
      Nken v. Holder, 556 U.S. 418, 432–33. (2009).
   28
      Id. at 420.
   29
      Michigan v. EPA, 576 U.S. 743, 750 (2015).
   30
      Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43
   (1983).
                                                      16

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 16 of 29 PageID #: 579
   requires Defendants to articulate clear rationales for decisions, especially when their actions are

   bound to lead to medical mandates with severe consequences for millions of people. 31

           Defendants’ action to license Pfizer’s Comirnaty vaccine has misled the public to believe

   that the vaccine being mandated is fully FDA-approved when in fact it is actually Pfizer’s EUA

   product. The FDA unlawfully, arbitrarily and capriciously allowed Pfizer to represent its

   Comirnaty vaccine as licensed and available while selling off its inventory of EUA vaccines with

   blanket liability protection. Pfizer represents that its Comirnaty vaccine also has blanket liability

   protection under the PREP Act. Defendants’ actions are arbitrary and capricious.

           Plaintiffs have made a strong showing of the likelihood of success on the merits.

        2. Plaintiffs Will Suffer Irreparable Harm Absent a Stay

           The FDA grant of a biologic license for Pfizer’s Comirnaty vaccine, while reissuing the

   EUA for the Pfizer-BioNTech vaccine, has created the false impression that the vaccines being

   administered routinely are fully FDA-licensed. While the FDA license approved [Pfizer] to

   manufacture COVID-19 vaccine 32 for distribution to individuals 16 and older, the FDA

   simultaneously renewed the EUA for the Pfizer-BioNTech COVID-19 vaccine for its previously

   authorized indication and use, in addition to new indications. The renewed Letter of

   Authorization for the EUA stated that “although Comirnaty (COVID-19 Vaccine, mRNA) is

   approved to prevent COVID-19 in individuals 16 years of age and older, there is not sufficient

   approved vaccine available for distribution to this population at the time of reissuance of this

   EUA.” 33 Therefore, most Pfizer vaccines on the market are unlicensed and actually EUA.




   31
      Burlington Truck Lines v. United States, 371 U.S. 156, 158 (1962).
   32
      BLA Approval Letter, https://www.fda.gov/media/151710/download, p. 1.
   33
      Letter of EUA Authorization (Reissued), https://www.fda.gov/media/150386/download, p. 5.
                                                    17

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 17 of 29 PageID #: 580
          The plain text of 21 U.S.C. § 360bbb-3(c)(3) is clear: the Secretary must conclude “that

   there is no adequate, approved, and available alternative to the product for diagnosing,

   preventing, or treating such disease or condition....” (emphasis added). The law states three

   criteria: (1) adequate, (2) approved, and (3) available for the alternative that must exist to enable

   an EUA. These are concurrent conditions, not disjunctive conditions. These are “and” factors,

   not “or” factors. The licensed product must be adequate, approved, AND available as the

   alternative to the EUA. If the licensed product does not constitute that alternative – if it is not

   adequate, approved, and available, then it should not preempt the EUA product. The EUA should

   continue until such time as the licensed product is adequate, approved, and available. The

   distinction between a licensed product and an EUA product should be a bright line – not the blur

   that the FDA has made of it.

          The FDA’s cynical wordplay regarding a COVID vaccine license set off a firestorm,

   misleading institutions, including the U.S. military, to coerce unlicensed, experimental mRNA

   vaccines on service members and employees. The FDA has allowed Pfizer, federal agencies, and

   states to falsely boast of “safety and efficacy,” to Plaintiffs’ detriment. In mandating COVID-19

   vaccines for all enlisted service members, the military has relied on FDA’s assurance of

   licensure.

          On August 24, 2021, Secretary of Defense Austin issued guidance for mandatory

   COVID-19 vaccination and “direct[ed] the Secretaries of the Military Departments to

   immediately begin full vaccination of all members of the Armed Forces under DoD authority on

   active duty or in the Ready Reserve, including the National Guard, who are not fully vaccinated




                                                     18

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 18 of 29 PageID #: 581
   against COVID-19.” 34 The memorandum went on to state that “mandatory vaccination against

   COVID-19 will only use COVID-19 vaccines that receive full licensure from the Food and Drug

   Administration (FDA).” 35 Secretaries of the Military Departments were ordered to implement

   “ambitious timelines” for enforcement. 36

          Under the Department of Defense’s own guidance, however, it cannot mandate COVID-

   19 vaccines while the available product is unlicensed. Yet the military services have already

   attempted to force servicemembers to receive EUA vaccines in lieu of licensed ones. If Plaintiffs

   were to receive a vaccine now, they would almost certainly receive an EUA product, to which

   they have a legal right to refuse.

          Under federal law, individuals to whom an EUA product is administered must be

   informed “of the option to accept or refuse administration of the product, of the consequences, if

   any, of refusing administration of the product, and of the alternatives to the product that are

   available and of their benefits and risks.” 21 U.S.C. § 360bbb-3(e)(1)(A)(ii)(III) Federal

   precedent establishes that military service members have an absolute right to refuse EUA

   vaccines without punishment. 37 Plaintiff Children’s Health Defense is bringing this suit on

   behalf of its members, including military members, who may suffer irreparable harm if they are

   subject to vaccine mandates resulting from deceitful, factual misrepresentations.

          The unwanted effects of an experimental mRNA COVID-19 vaccine are irreversible in

   some individuals; there is significant potential for harm if individuals are forced to receive a



   34
      https://media.defense.gov/2021/Aug/25/2002838826/-1/-1/0/MEMORANDUM-FOR-
   MANDATORY-CORONAVIRUS-DISEASE-2019-VACCINATION-OF-DEPARTMENT-OF-
   DEFENSE-SERVICE-MEMBERS.PDF
   35
       Id.
   36
       Id.
   37
       Doe #1 v. Rumsfeld, 297 F.Supp.2d 119 (2003). ("...the United States cannot demand that
   members of the armed forces also serve as guinea pigs for experimental drugs." Id. at 135)
                                                    19

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 19 of 29 PageID #: 582
   vaccine with virtually no liability when they mistakenly believe that they are receiving an FDA-

   licensed product for which there is some legal recourse. At this time, even though the available

   vaccines are overwhelmingly EUA, individuals are being told that they will suffer significant

   harm to their careers, education, and civil liberties if they refuse. Military members have been

   threatened with severe consequences for refusal. See Declaration of Pam Long, Exh. 01.

           FDA’s deceitful actions risk irreparable injury to millions of Americans, duped into

   believing they are receiving a vaccine with certain legal protections when in fact they have no

   real legal protection because of Defendants’ bait-and-switch.

        3. The Issuance of a Stay Will Not Substantially Injure Others and Furthers the Public
           Interest

           “The third and fourth factors, harm to the opposing party and the public interest, merge

   when the Government is the opposing party.” 38 Here, the FDA, acting in its capacity as a federal

   agency within the Department of Health and Human Services, has executed government action.

   Therefore, courts merge consideration of agency harm into the public interest analysis.

           Generally, when looking at the effect an action may have on the public interest, courts

   consider not only the law but also ethics. According to the American Medical Association, under

   the Code of Medical Ethics, it is a patient's right to be able to give informed consent to her

   physician when considering medical care or treatment. 39 Informed consent fosters trust and

   support in the doctor-patient relationship. It is in the public interest that those seeking vaccines

   receive accurate, truthful, complete information, and that they give informed consent or informed

   refusal. To be able to give informed consent, the patient must be able to understand: (1) the



   38
     Nken v. Holder at 420 (2009).
   39
     Code of Medical Ethics Opinion 2.1.1, ama-assn.org (September 5, 2021) https://www.ama-
   assn.org/delivering-care/ethics/informed-consent


                                                     20

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 20 of 29 PageID #: 583
   relevant medical information and the implications of treatment alternatives for an independent,

   voluntary decision; (2) the burdens, risks, and expected benefits of all options, including

   alternative treatments; and (3) the documentation the healthcare workers provide. The first

   requirement is most relevant here.

          The FDA’s action of misleading Plaintiffs has created the illusion that a licensed

   COVID-19 vaccine exists that they can receive. The reality is that the FDA is purposefully

   conflating the two Pfizer vaccines in the examples shown above. 40 The FDA has permitted Pfizer

   to claim to the world that some of its EUA vaccines are considered “BLA-approved.” See below

   and Exh. 02.




   40
      U.S. Food and Drug Administration, (@FDA) FDA Approves First COVID Vaccine, (Aug.
   23, 2021) available at https://www.facebook.com/FDA/posts/10159678210002299 (last visited
   Sept. 5, 2021).
                                                   21

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 21 of 29 PageID #: 584
   The Pfizer vaccines are either EUA or they are licensed; the FDA has unlawfully permitted

   Pfizer to completely blur this line and to literally call EUA vaccines licensed vaccines.

            Millions of Americans, including soldiers, now face vaccine mandates based on this FDA

   deception. Deceiving people about a product that carries risks that include injury and death is

   unconscionable. Undoubtedly such deception erodes public confidence in public health

   generally.

            The public is served by protecting the right to informed consent, especially to emergency

   use products, as the law is absolute in its requirement that EUA products only exist when “there

   is no adequate, approved, and available alternative to the product for diagnosing, preventing, or
                                                                                         41
   treating such disease or condition...” 21 U.S.C. § 360bbb-3(c)(3) (emphasis added).

             By granting a stay on the FDA’s biologic license to Pfizer for the Comirnaty vaccine

   until it is actually available, the Court would end the FDA’s bait-and-switch and require that it

   follow the law. Such a stay would mean that Defendants have to be honest with the American

   public. Particularly in the midst of a pandemic, the American people deserve no less.

                                             CONCLUSION

            For the foregoing reasons, this Court should grant Plaintiffs’ Motion for Stay and direct

   the FDA to suspend its license for Pfizer’s Comirnaty vaccine while any Emergency Use

   Authorization still exists for the same product for the same indication, pending judicial review of

   Plaintiffs’ complaint.

   Dated: September 9, 2021

                                                  Respectfully submitted,

                                                  __/s/ Derek Jordan_________________


   41
        21 U.S.C. § 360bbb-3(c)(3) (emphasis added).
                                                    22

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 22 of 29 PageID #: 585
                                     Derek Jordan, Esq.
                                     Tennessee Bar No. 34299
                                     Email: derekjordan@barneslawllp.com
                                     Robert E. Barnes, Esq.
                                     Subject to admission Pro Hac Vice
                                     Email: robertbarnes@barneslawllp.com
                                     BARNES LAW
                                     700 South Flower Street, Suite 1000
                                     Los Angeles, California 90017
                                     Telephone: (310) 510-6211

                                     Ray L. Flores II
                                     Subject to admission Pro Hac Vice
                                     Email: rayfloreslaw@gmail.com
                                     11622 El Camino Real Suite 100
                                     San Diego, CA 92130
                                     Telephone: (858) 367-0397

                                     Robert F. Kennedy, Jr., Esq.
                                     Mary S. Holland, Esq.
                                     Subject to admission Pro Hac Vice
                                     Email: mary.holland@childrenshealthdefense.org
                                     Children’s Health Defense
                                     1227 N. Peachtree Pkwy, Suite 202
                                     Peachtree City, GA 30269

                                     Counsel for Plaintiffs CHILDREN’S HEALTH
                                     DEFENSE and AMY MILLER




                                       23

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 23 of 29 PageID #: 586
             EXHIBIT 1
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

   CHILDREN’S HEALTH DEFENSEE and           )
   AMY MILLER,                              )
                                            )
             Plaintiffs,                    )
                                            )
             v.                             )
                                            )
   FOOD & DRUG ADMINISTRATION, and          )
   JANET WOODCOCK, Acting Commissioner of )
   Food and Drug Administration,            )
                                            )
             Defendants.                    )
   ________________________________________ )



    PLAINTIFFS’ MOTION FOR STAY OF THE FOOD & DRUG ADMINISTRATION’S
       BIOLOGIC LICENSE FOR PFIZER’S COMIRNATY COVID-19 VACCINE


                                   Declaration of Pam Long
                    In Support of Children’s Health Defense and Amy Miller


   I, Pam Long, declare:




                                             24

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 24 of 29 PageID #: 587
1. I am over 18 years of age and am competent to testify in this matter.
2. All of the statements made in this declaration are true to the best of my own personal knowledge.
3. I am Pam Long, and I make this declaration in support of Children’s Health Defense’s and Amy
   Miller’s motion for stay of the FDA biologic license for Pfizer’s Comirnaty COVID-19 vaccine.
   I am a graduate of the U.S. Military Academy at West Point and a former Army officer. I was
   commissioned in 1997 and served as a Medical Service Corps officer up to the rank of Captain. I
   served among Army medics as a Commander of HHD, 36th Medical Evacuation Battalion. I
   currently live in Colorado as a veteran and civilian.
4. I am the military health writer for the Children’s Health Defense online newspaper The
   Defender. I have an active network of 18,000 people on social media who have shared concerns
   about the military vaccine mandate of the Emergency Use Authorized (EUA) COVID vaccines.
5. I verify all messages to me about vaccine coercion in the military with two other sources who
   also lead health organizations with over 20,000 supporters each. All of the following reports
   have been verified as happening to more than one person, at more than one duty location. I also
   communicate directly with spouses of active duty personnel and parents of cadets.
6. Vaccine coercion to take EUA vaccines, being called licensed vaccines, is happening across all
   branches, all ranks, both active and reserve units, and at military academies. Some of these
   policies have been documented in written memoranda by the chain of command.
7. Basic needs. Unvaccinated Service Members (SM) have been denied access to dining facilities
   and gyms. This includes reports from deployed soldiers in Baghdad who are denied access to all
   Morale, Welfare, and Recreation (MWR) facilities including the Post Exchange, without access
   to other venues to purchase toiletries, and forced to conduct Physical Training in 100+ degree
   heat outside while wearing a mask.
8. Promotion. Unvaccinated SM have been removed from leadership positions, denied Temporary
   Duty Station (TDY) and Permanent Change of Station (PCS) travel, denied schools for
   promotion, and told they are flagged as non-deployable. A non-deployable status for 12 months
   can result in separation.
9. Leave. Unvaccinated SM have been ordered to forfeit their two-week leave with families prior to
   deployment to live in quarantine facilities, even with negative Polymerase Chain Reaction (PCR)
   tests.



                                                    25

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 25 of 29 PageID #: 588
10. Solitary Confinement of Sailors. Unvaccinated SM on ships have been denied common port
   calls to leave the ship for up to the duration of the 8-12 month deployment and some SM have
   been placed in solitary confinement with meals brought to their confined space.
11. Physical and Emotional Coercion. SM report being ordered to stand in the sun at attention for
   hours until they consent to the vaccine. SM report a requirement to write a 1500 word essay
   explaining their refusal to be approved by the chain of command before they can leave for a long
   weekend.
12. Pregnancy. Pregnant and breastfeeding SM have been told they are required to take the
   experimental drug or face punishment or separation, while exemptions for pregnant SM are
   common with other vaccines. Similar coercion has been applied to SM in childbearing years
   expressing concerns about unknown fertility risk and developmental harm to a future child at
   conception.
13. Cadets. USMA required the unvaccinated cadets to wear masks at graduation in May 2021.
   USMA relocated all unvaccinated cadets for summer training out of barracks with their platoons
   with latrines and fans to live in a co-ed tent exceeding capacity with a portable latrine nearby.
   USMA segregated all unvaccinated athletes from eating and traveling with their teams and then
   removed unvaccinated athletes from collegiate sports teams.
14. Junior Enlisted. One unvaccinated SM reported that he was ordered to say into a recorded
   phone conversation with the installation commander that he was not being coerced to take the
   vaccine, promised he would be approved for a school if he took the vaccine, and when he
   complied and took the vaccine, he was denied approval for the school.
15. Junior Officers. After the FDA announcement of Comirnaty licensure and the Secretary of
   Defense’s announcement of a mandate, a junior officer was ordered to a clinic to get the vaccine.
   He verified with the medical staff that the vial offered to him was Pfizer BioNTech, not
   Comirnaty, and that he was fully within his rights to decline a voluntary EUA drug. He left the
   clinic unvaccinated.
16. Senior Officers. I personally know an officer in the rank of lieutenant colonel who is promotable
   to brigadier general with 20+ years of service who will retire rather than advance if the vaccine is
   mandated.




                                                    26

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 26 of 29 PageID #: 589
17. Pilots. Unvaccinated pilots report being administratively grounded and sent home from training,
   even with a demonstrated higher risk of blood clots associated with the experimental COVID
   vaccines.
18. Families. Families of unvaccinated SM and cadets have been denied attendance at graduations
   and special events. Some events require the civilian family members to also be vaccinated to
   attend.
19. Civilian Spouses and Children. SM report their orders for Permanent Change of Station (PCS)
   now include a mandate for the SM, spouse, and children to be vaccinated to move to a new
   location.
20. Religious Accommodations. SM report chain of command unwilling to process Religious
   Accommodation paperwork to exempt from COVID vaccine with objectional ingredients and
   threatening to separate SM as alleged “religious extremists.”



   I declare under penalty of perjury of the laws of the United States of America that the foregoing
   is true and correct. I executed this declaration on September 7, 2021.


   ____________________
   Pam Long




                                                   27

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 27 of 29 PageID #: 590
           EXHIBIT 2




                                       28

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 28 of 29 PageID #: 591
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE


   CHILDREN’S HEALTH DEFENSE, et al,                   Case No.: 1:21-cv-00200

                  Plaintiffs,                          CERTIFICATE OF SERVICE

          v.

   FOOD & DRUG ADMINISTRATION, et al.

                  Defendants.

   _____________________________________


          IT IS HEREBY CERTIFIED THAT:

          I, Robert Holzinger, am a citizen of the United States and am at least 18 years of age. My

   business address is 700 South Flower Street, Suite 1000, Los Angeles, California 90017.

          I am not a party to the above titled action. I have caused service of “Plaintiffs’ Motion To

   Stay The Food and Drug Administration’s Biologic License For the Pfizer Comirnaty

   COVID-19 Vaccine [5 U.S.C. § 705]” on the following party(ies) by filing with the Clerk of the

   Court using the CM/ECF system, and that a courtesy copy was forwarded by mail to the following

   defendant parties:
          Food & Drug Administration                   Food & Drug Administration
          c/o U.S. Attorney's Office                   c/o U.S. Department of Justice
          1110 Market Street, Suite 515                950 Pennsylvania Avenue, NW
          Chattanooga, TN 37402                        Washington, DC 20530-0001

          Janet Woodcock,
          acting commissioner of Food & Drugs
          Food & Drug Administration
          10903 New Hampshire Avenue
          Silver Spring, MD 20993
          I declare under penalty of perjury that the foregoing is true and correct. Executed on

   September 9, 2021.


                                                               /s/ Robert Holzinger
                                                  29

Case 1:21-cv-00200-DCLC-CHS Document 9 Filed 09/09/21 Page 29 of 29 PageID #: 592
